Case 1:14-cv-07316-RJD-PK Document 83-3 Filed 03/04/19 Page 1 of 4 PageID #: 575



 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
  ---------------------------------------------------------- x
      Shine Dingle and Dwayne Hicks,

                                                 Plaintiffs,

                             -against-

      The City of New York et al,
                                                                     14-CV-7136 (RJD)(PK)
                                                 Defendants

      ---------------------------------------------------------- x



                   DECLARATION OF ROBERT MARINELLI IN SUPPORT OF
                  PLAINTIFF’S MOTION FOR ATTORNEYS’ FEES AND COSTS

            ROBERT MARINELLI declares, pursuant to 28 U.S.C. § 1746 and under penalty of

 perjury, as follows:

 1.         I operate a small law firm in Downtown Manhattan.

 2.         I submit this declaration in support of plaintiff’s motion for legal fees, costs and

            expenses, pursuant to 42 U.S.C. §1988.

 3.         I worked on this matter with Co-Counsel, Gregory Zenon.

 4.         As discussed herein, counsel is requesting $27,520.00.

 5.         This figure is based on the undersigned having expended 62.8 hours up to the point of the

            entry of judgment, and 6 hours preparing this motion for fees. At an hourly rate of $400

            for a total of $25,120 prior to the entry of judgment and $2,400 post judgment for a total

            of $27,520.00.
Case 1:14-cv-07316-RJD-PK Document 83-3 Filed 03/04/19 Page 2 of 4 PageID #: 576



                                      Counsel’s Background and Rate

 6.        I attended Brooklyn Law School, graduating in May 1992. I was admitted to practice law

           in the State of New York in 1993 and Southern and Eastern Districts in 2001. I have an

           extensive background in the area of civil rights law.

 7.        From the years 1998 through 2008, for the most part, I represented indigent clients in

           various New York State criminal and family courts. Initially as a lawyer with the Legal

           Aid Society of Orange County, and thereafter as part of a small partnership with Richard

           Cardinale and Michael Hueston.1 During this partnership I actively participated in scores

           of civil rights matters.

 8.        I have tried over 20 criminal cases to verdict and have perfected scores of appeals to New

           York State Appellate Courts.

 9.        Since starting my own practice in 2008 I have prosecuted hundreds of §1983 cases, in the

           Eastern District and Southern Districts of New York, I have tried eight civil rights cases

           in Federal Court and one in State Court.

                            The Requested Hourly Rate of $400 Is Reasonable

 10.       On behalf of the plaintiff, I am seeking to recover attorney’s fees at the hourly rate of

           $400 for my work in this matter. In making this request, I have assessed the rates of

           other attorneys like myself who have been practicing a similar period of time and who

           have attained a similar level of expertise.

 11.       I have handled hundreds of cases involving claims of police misconduct that ended in

           favorable settlements for my clients. As discussed in the accompanying memorandum of

 1
     Mr. Hueston left the partnership in 2007.


                                                      2
Case 1:14-cv-07316-RJD-PK Document 83-3 Filed 03/04/19 Page 3 of 4 PageID #: 577



         law, an hourly rate of $400 is reasonable for an attorney with over twenty years of

         experience and eight years of specialized litigation in police misconduct matters. 2

 12.     The fees and costs set forth in this herein do not include any further work which may be

         necessary on this motion (such as a Reply to Defendants’ Opposition), or work to be

         performed in response to the Court’s actions with respect to this fee application,

         including any appeals the parties may take. If warranted, plaintiffs will supplement this

         request for fees and costs to reflect all work done in this matter from this point forward.




 2
  This is in addition to my active participation in scores of police misconduct cases while in partnership
 with Richard Cardinale and Michael Hueston.


                                                      3
Case 1:14-cv-07316-RJD-PK Document 83-3 Filed 03/04/19 Page 4 of 4 PageID #: 578




                                           Conclusion

 13.   In sum, all of the time expended was reasonable and necessary to properly represent

       plaintiffs. On plaintiffs’ behalf, I submit that I should be awarded costs and attorneys’

       fees totaling $27,520.00 for work in this matter.



 Dated: New York, New York
        March 4, 2019

                                                     __/s___________________
                                                          Robert Marinelli




                                                4
